DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11 recite the limitation "the number of at least one user" in limitation 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the working state" and “the standby state” in limitation 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-12, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James et al. (US 2016/0167648).
Regarding claim 1, James et al. do teach a household appliance control method (Title, Abstract teach about “AUTONOMOUS VEHICLE INTERACTION” (an intelligent household appliance control by “non-verbal” “gestures” as well as “verbal gestures” (¶ 0050)), comprising:
determining a sound source location by means of a camera (¶ 0050 lines 1-5: “one or more of the cameras 128” “can” “capture visual data relating to verbal gestures made by the person” “For instance” “cameras 128 can zoom in on a person’s mouth” (determining a sound source of a “person” (associated with a location) by means of a camera of the “autonomous vehicle”; Abstract last 7 lines: “vehicle can” “identify a person” “The identified person can be located” (the location of the “person” (sound source location) is determined));

performing at least one control operation on a household appliance according to the voice information (¶ 0116 first and last sentences respectively: “The vehicle” (the household appliance)“can determine whether the person 310 is potentially related to a future driving maneuver of the vehicle” “determination can be made based on a verbal gesture” (using the voice information) “and/or a non-verbal gesture received from a person” “For instance the person 310 may say” “go ahead” “or” “proceed” “and/or make a hand gesture” (is made to perform a control operation)), 
wherein the voice information matches at least one corresponding control instruction (the “verbal gesture” (voice information) “proceed” and/or “go ahead” according to ¶ 0116 line 4 cause “driving maneuver” of “right turn into the second street” (matches a control instruction for the “vehicle”)).

Regarding claim 2, James et al. do teach the method as claimed in claim 1, wherein determining the sound source location by means of the camera comprises:

analyzing the image information to recognize user information in the household appliance scenario (¶ 0052 sentence 1: “analyze visual data” (analyze image information) “captured by the camera” “to identify one or more non-verbal human gestures made by a person” (to recognize user information (e.g. the number of “person[s]” (one user or number of at least one user) and their gestures by virtue of their image)); and
determining the sound source location according to the user information (Abstract lines 5-12: “The non-verbal human gesture can be identified” (based on the image information) “to identify a person”(determine user information so as) “The identified person can be located” (to determine the location of the user)).

Regarding claim 3, James et al. do teach the method as claimed in claim 2, wherein the user information comprises at least one of the following: the number of at least one user, a location of at least one user, and a mouth shape of at least one user (¶ 0107 sentence 1: “the external environment of the autonomous vehicle 100 can be 
determining the sound source location according to the user information comprises:
when the number of the at least one user represents that there is one user, determining the location of this one user as the sound source location (¶ 0119 sentence 4: “The displays 147 can be selected based on the location of the person 310” (the “vehicle” (that the “display” belongs to) knows the “location of the person 310” (determined the location of this one “person” (sound source or user))); and
when the number of the at least one represents that there are a plurality of users (¶ 0107 sentence 1: “the external environment of the autonomous vehicle 100 can be detected to identify” “one or more persons” (when there are a plurality of users)),
determining one user who produces a correct voice according to the mouth shape of the at least one user (¶ 0058 lines 8-11: “analyze visual data of lip movement” (using “lip” “visual information” (user information) specifically of his mouth shape) “to identify the words being spoken by a human” (to determine correct voice of a “human” (e.g. a user among the “one or more persons” (plurality of users))),


Regarding claim 4, James et al. do teach the method as claimed in claim 1, wherein picking up the voice information of the user according to the sound source location comprises:
enhancing at least one pickup audio signal of an array type dual microphone at the sound source location (¶ 0056 last sentence: “a plurality of microphones can be provided in a microphone array” (using an array type dual microphone) so according to ¶ 0057 sentence 2: “microphones can be movable” “to allow audial data” “from different portions of the external environment of the vehicle 100 to be captured” (to be picked up and enhanced by pointing them directly at sound sources)); 
and picking up the voice information of the user according to the at least one pickup audio signal (¶ 0056 last sentence: “a plurality of microphones can be provided in a microphone array” (using an array type dual microphone) so according to ¶ 0057 sentence 2: “microphones can be movable” “to allow audial data” (of e.g., the “verbal 

Regarding claim 6, James et al. do teach the method as claimed in claim 1, , the method further comprising:
acquiring gesture information of the user (¶ 0116 first and last sentences respectively: “The vehicle” (the household appliance)“can determine whether the person 310 is potentially related to a future driving maneuver of the vehicle” “determination can be made based on a verbal gesture” “and/or a non-verbal human gesture” (acquires a gesture information) “received from a person” (of the user)) ; and
performing the at least one control operation on the household appliance according to the gesture information (¶ 0116 last 2 lines: “the person 310” (the user) “may say “go ahead” or “proceed” and/or make such a hand gesture” (may gesture the “vehicle” (the appliance) to e.g. “proceed” (to perform the control operation) by “hand gesture”).

Regarding claim 9, James et al. do teach a household appliance control device (Title, Abstract teach about “AUTONOMOUS VEHICLE INTERACTION” (an intelligent household appliance control by “non-verbal” “gestures” as well as “verbal gestures” (¶ 0050)), comprising:

A pickup component, configured to pick up  voice information of a user according to the sound source location (¶ 0050 lines 1-5: “one or more cameras 128” (pickup component) “can” “capture” (picks up) “visual data relating to verbal gestures” (voice information) “made by the person” (of a user) “cameras 128 can zoom in on a person’s mouth” (according to the “person’s mouth” (sound source location); note according to ¶ 0050 lines 5-6: “verbal gesture” “is” “audible communication in which a person speaks”); and
A control component, configured to perform at least one control operation on a household appliance according to the voice information (¶ 0116 first and last sentences respectively: “The vehicle” (the household appliance functioning as a control component)“can determine whether the person 310 is potentially related to a future driving maneuver of the vehicle” “determination can be made based on a verbal 
wherein the voice information matches at least one corresponding control instruction (the “verbal gesture” (voice information) “proceed” and/or “go ahead” according to ¶ 0116 line 4 cause “driving maneuver” of “right turn into the second street” (matches a control instruction for the “vehicle”)).

Regarding claim 10, James et al. do teach the device as claimed in claim 9, wherein determining the positioning component comprises:
An image acquisition element, configured to acquire image information in a household appliance scenario by means of the camera (¶ 0052 sentence 1: “analyze visual data captured” (acquire image information) “by the camera” (by means of a camera (image acquisition element) of the household appliance); note: ¶ 0045 line 1: “The vehicle 100” (the appliance) “can include a camera” (comprises the camera) “system 127”);
An information recognition element, configured to analyze the image information to recognize user information in the household appliance scenario (¶ 0052 sentence 1: “human signal recognition module 121” (an information recognition element) “analyze visual data” (analyze image information) “captured by the camera” “to identify one or 
A positioning element, configured to determine the sound source location according to the user information (Abstract lines 5-12: “The non-verbal human gesture can be identified” (based on the image information) “to identify a person”(determine user information so as) “The identified person can be located” (to determine the location of the user), where the “non-verbal human gesture” is “identifi[ed]” by “human signal recognition module” (positioning element (¶ 0052 line 1))).

Regarding claim 11, James et al. do teach the device as claimed in claim 10, wherein the user information comprises at least one of the following: the number of at least one user, a location of at least one user, and a mouth shape of at least one user (¶ 0107 sentence 1: “the external environment of the autonomous vehicle 100 can be detected to identify” (determining) “one or more persons” (the number of at least one user based on  e.g. according to Abstract by the “non-verbal human gestures” determined by “visual data” (user information which also comprises “lip movements” (¶ 0058 lines 8-9 (his mouth shape)));
The positioning element is configured to determine, when the number of the at least one user represents that there is one user,  the location of this one user as the 
Determine, when the number of the at least one represents that there are a plurality of users (¶ 0107 sentence 1: “the external environment of the autonomous vehicle 100 can be detected to identify” “one or more persons” (when there are a plurality of users)),
one user who produces a correct voice according to the mouth shape of the at least one user (¶ 0058 lines 8-11: “analyze visual data of lip movement” (using “lip” “visual information” (user information) specifically of his mouth shape) “to identify the words being spoken by a human” (to determine correct voice of a “human” (e.g. a user among the “one or more persons” (plurality of users))),
and determining the location of this one user as the sound source location (Abstract lines 5+: “The non-verbal human gesture can be identified” (based on the “non-verbal” (e.g. the “lip” “visual” “information” (user information)) “to identify a person” (of e.g. the user and) “The identified person can be located” (determining his location)).


An enhancement element, configured to enhance at least one pickup audio signal of an array type dual microphone at the sound source location (¶ 0056 last sentence: “a plurality of microphones can be provided in a microphone array” (using an array type dual microphone enhancement element) so according to ¶ 0057 sentence 2: “microphones can be movable” “to allow audial data” “from different portions of the external environment of the vehicle 100 to be captured” (to be picked up and enhanced by pointing them directly at sound sources)); 
and a pickup element, configured to pick up the voice information of the user according to the at least one pickup audio signal (¶ 0056 last sentence: “a plurality of microphones can be provided in a microphone array” (using an array type dual microphone pick up element) so according to ¶ 0057 sentence 2: “microphones can be movable” “to allow audial data” (of e.g., the “verbal gesture” (voice information))“from different portions of the external environment of the vehicle 100 to be captured” (to be picked up as part of the pickup signal)).

Regarding claim 16, James et al. do teach a household appliance control system (Title, Abstract teach about “AUTONOMOUS VEHICLE INTERACTION” (an intelligent 
a camera, configured to capture image information in a household appliance scenario (¶ 0050 lines 1-5: “one or more of the cameras 128” (a camera of the “VEHICLE” (household appliance)) “can” “capture visual data relating to verbal gestures made by the person” “For instance” “cameras 128 can zoom in on a person’s mouth”);
an image recognition component, configured to extract the image information, and analyze the image information to determine a sound source location (¶ 0050 lines 1-5: “one or more of the cameras 128” (an image recognition component) “can” “capture visual data relating to verbal gestures made by the person” “For instance” “cameras 128 can zoom in on a person’s mouth” (extract and analyze image information, i.e. determines a sound source of a “person” (associated with a location); Abstract last 7 lines: “vehicle can” “identify a person” “The identified person can be located” (the location of the “person” (sound source location) is determined));
a microphone, configured to pick up voice information of a user according to the sound source location (¶ 0056 last sentence: “a plurality of microphones can be provided in a microphone array” (microphones used to); ¶ 0057 sentence 2: “microphones can be movable” “to allow audial data” (pick up voice information of user e.g. user “310” in Fig 3) “from different portions of the external environment of the vehicle 100 to be captured”);

a main control component, configured to perform at least one control operation on a household appliance according to the at least one control instruction (the “verbal gesture” (voice information) “proceed” and/or “go ahead” (according to the control instructions) according to ¶ 0116 line 4 cause “driving maneuver” of “right turn into the second street” (cause to perform a control operation for the “vehicle” (of the household appliance), and as Fig. 1 shows all these operations are governed by the “Processor” (a main control component)).

Regarding claim 17, James et al. do teach the system as claimed in claim 16, wherein the main control component is further configured to control the microphone to enhance at least one pickup audio signal at the sound source location (¶ 0056 last sentence: “a plurality of microphones can be provided in a microphone array” (using an array of microphones) so according to ¶ 0057 sentence 2: “microphones can be movable” “to allow audial data” (for audio signal) “from different portions of the 
and the microphone is further configured to pick up the voice information of the user according to the at least one enhanced pickup audio signal (¶ 0056 last sentence: “a plurality of microphones can be provided in a microphone array” (using the microphones) so according to ¶ 0057 sentence 2: “microphones can be movable” “to allow audial data” (of e.g., the “verbal gesture” (voice information))“from different portions of the external environment of the vehicle 100 to be captured” (to be picked up as part of the pickup signal)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-8, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al., and further in view of SAKO et al. (US 2017/0123423).

acquiring wake-up operation information of the user, wherein the wake-up operation information comprises at least one of the following: gesture information and voice information; and
triggering the household appliance to switch from a standby state to a working state according to the wake-up operation information.
SAKO et al. do teach:
acquiring wake-up operation information of the user, wherein the wake-up operation information comprises at least one of the following: gesture information and voice information (¶ 0052 sentence 1: “authentication” (a wake up operation) “can be carried out on the basis of voice” (by voice information)); i.e., according to ¶ 0070 lines 9+: “authentication” “Permit usage” (i.e., causes turning on or waking up) “of the own vehicle”(a vehicle)); and
triggering the household appliance to switch from a standby state to a working state according to the wake-up operation information (¶ 0070 lines 9+: “authentication” “Permit usage” (i.e., triggers turning on or waking up or to switch from a standby state to a state ready for working of) “of the own vehicle”( the household appliance), where 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “voice” “authentication” capability of the “autonomous” “vehicle” of SAKO et al. into the “voice recognition” of James et al. (¶ 0060) would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable James et al. to enable a user simple and secure access for turning or switching on of his autonomous vehicle.

Regarding claim 7, James et al. do not specifically disclose the method as claimed in claim 6, wherein after the household appliance enters into the working state, when neither voice information is picked up within a preset time period nor gesture information is acquired within the preset time period, the household appliance is triggered to re-enter into the standby state.
SAKO et al. do teach the method as claimed in claim 6, wherein after the household appliance enters into the working state, when neither voice information is picked up within a preset time period nor gesture information is acquired within the preset time period, the household appliance is triggered to re-enter into the standby state (¶ 0079 lines 1-4 and 7-9 respectively: “A behavior “return to getting off location 
For obviousness to combine James et al. and SAKO et al. see claim 5.

Regarding claim 8, James et al. do not specifically disclose the method as claimed in claim 5, after triggering the household appliance to enter into the working state according to the wake-up operation information, the method further comprising:
acquiring end operation information from the user, wherein the end operation information comprises at least one of the following: gesture information and voice information; and
triggering the household appliance to exit the working state according to the end operation information.
SAKO et al. do teach:
acquiring end operation information from the user, wherein the end operation information comprises at least one of the following: gesture information and voice 
triggering the household appliance to exit the working state according to the end operation information (the “voice input” “about one hour” (¶ 0081 line 4 (the end operation)) will trigger the “vehicle” (the appliance) stop or “stay” at a given location for that period which amounts to ending any driving(working) at that point); also ¶0140 page 13 lines 8-11: “The automatic driving vehicle” “stops the motor” “where the driver gets out” “and turns off” (an end operation triggered as it exits a driving mode by turning off the engine) “the power supply”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “voice” “authentication” capability of the “autonomous” “vehicle” of SAKO et al. into the “voice recognition” of James et al. (¶ 0060) would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable James et al. to enable a user simple and secure access for turning or switching on and off of his autonomous vehicle.


A wake-up component, configured to acquire wake-up operation information of the user, wherein the wake-up operation information comprises at least one of the following: gesture information and voice information; and trigger the household appliance to switch from a standby state to a working state according to the wake-up operation information.
SAKO et al. do teach:
A wake-up component, configured to acquire wake-up operation information of the user, wherein the wake-up operation information comprises at least one of the following: gesture information and voice information (¶ 0052 sentence 1: “authentication” (a wake up operation) “can be carried out on the basis of voice” (by voice information)); i.e., according to ¶ 0070 lines 9+: “authentication” “Permit usage” (i.e., causes turning on or waking up) “of the own vehicle”(a vehicle), where the “authentication” is done by “authenticating unit 114” (a wake-up component)); and
trigger the household appliance to switch from a standby state to a working state according to the wake-up operation information (¶ 0070 lines 9+: “authentication” “Permit usage” (i.e., triggers turning on or waking up or to switch from a standby state to a state ready for working of) “of the own vehicle”( the household appliance), where 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “voice” “authentication” capability of the “autonomous” “vehicle” of SAKO et al. into the “voice recognition” of James et al. (¶ 0060) would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable James et al. to enable a user simple and secure access for turning or switching on of his autonomous vehicle.

Regarding claim 14, James et al. do not specifically disclose the device as claimed in claim 13, further comprising: 
An exit component, configured to acquire end operation information from the user, wherein the end operation information comprises at least one of the following: gesture information and voice information; and
trigger the household appliance to exit the working state according to the end operation information.
SAKO et al. do teach:
An exit component, configured to acquire end operation information from the user, wherein the end operation information comprises at least one of the following: 
And trigger the household appliance to exit the working state according to the end operation information (the “voice input” “about one hour” (¶ 0081 line 4 (the end operation)) will trigger the “vehicle” (the appliance) stop or “stay” at a given location for that period which amounts to ending any driving(working) at that point); also ¶0140 page 13 lines 8-11: “The automatic driving vehicle” “stops the motor” “where the driver gets out” “and turns off” (an end operation triggered as it exits a driving mode by turning off the engine) “the power supply”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “voice” “authentication” capability of the “autonomous” “vehicle” of SAKO et al. into the “voice recognition” of James et al. (¶ 0060) would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable James et al. to enable a user simple and secure access for turning or switching on and off of his autonomous vehicle.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al., and further in view of LU (US 2016/0283191).
Regarding claim 15, James et al. do not specifically disclose an intelligent air conditioner, comprising the household appliance control device as claimed in claim 9.
LU does teach an intelligent air conditioner, comprising the household appliance control device as claimed in claim 9 (¶ 0035 sentence 2: “The autonomous car 100b” (the household appliance comprises) “comprises the voice control device 1105, the velocity control 1106, an air conditioner 1107” (an air conditioner); ¶ 0034 sentence 2: “voice control device 1105 connects to an air conditioner 1107”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “voice recognition engine” as well “Air conditioner” of the “autonomous car” of LU into the voice recognition” (¶ 0060 James et al.) of the “AUTONOMOUS VECHILE” of James et al., would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable James et al. to use verbal or voice commands to control its vehicle accessories as well as controlling the vehicle.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al., and further in view of MULLETT (US 2018/0068505).

a voice playing component, configured to broadcast voice information to the user to achieve interaction with the user (¶ 0122 lines 2+: “the person 310” (the user) “can be audibly apprised” (receives broadcast associated with voice information) “of a future driving maneuver of the vehicle”, and this is achieved using “speakers” (voice playing component (¶ 0015 and Fig. 5)).
James et al. do not specifically disclose:
a WIFI component, connected with a client to achieve interaction between the client and the main control component;
the client, configured to interact with the main control component.
MULLETT does teach:
a WIFI component, connected with a client to achieve interaction between the client and the main control component (¶ 0019 lines 10+: “the server 30” (a client) “may communicate” (interacts) “with the communication module 20 of the autonomous vehicle 10” (with the appliance (e.g. using its main control component)) “over the internet using a wifi network” (using a wifi component));
the client, configured to interact with the main control component (¶ 0019 lines 10+: “the server 30” (the client) “may communicate” (interacts) “with the 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “communication module” of the “autonomous vehicle” of MULLETT into the “AUTONOMOUS VEHICLE” of James et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable James et al. “AUTONOMOUS VEHICLE” connection and “communication” via “internet” as disclosed in MULLETT ¶ 0019 lines 10+. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farzad Kazeminezhad/
Art Unit 2657
July 28th 2021.